Citation Nr: 1409517	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
Philadelphia, Pennsylvania.  


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to June 1969.  He died on November [redacted], 2009.  The appellant has submitted a claim seeking DIC benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Pension Maintenance Center in Philadelphia, Pennsylvania, in August 2010.  

The Board notes that while the issue on appeal relates to a DIC claim, the decision on appeal was limited to the appellant's status as a "surviving spouse" for VA purposes.  The extent to which the appellant is actually entitled to such benefits has not been considered by the RO, and the Board decision does not reach this aspect of the claim.


FINDINGS OF FACT

1.  The Veteran and the appellant were legally married from May [redacted], 1968, until the time they were legally divorced on October [redacted], 1999.  

2.  The Veteran died on November [redacted], 2009, over 10 years after he and the appellant were legally divorced.  


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.52, 3.55, 3.206 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004); See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Status as a Surviving Spouse

The evidence of record indicates that the Veteran and the appellant were legally married on May [redacted], 1968 and remained married until they were legally divorced on October [redacted], 1999.  See also 38 C.F.R. § 3.206 (the validity of a divorce decree face will be questioned by VA only when such validity is put in issue by a party thereto).  According to his certificate of death, which is of record, the Veteran died on November [redacted], 2009.  

According to a statement she submitted in December 2010, the appellant acknowledged that she and the Veteran were divorced by the time he died.  However, she argued that this divorce was the result of the Veteran's physical abuse stemming from his service-connected posttraumatic stress disorder (PTSD) and was, in fact, initiated by the Veteran.  She also emphasized that, despite their divorce, she remained in close contact with the Veteran, and that they were "basically married without getting married again."  

When a veteran dies, his or her surviving spouse may be eligible to VA benefits, to include DIC benefits, death compensation and death pension.  38 U.S.C.A. §§ 1121, 1310 & 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.50(a) (2013).  The term "surviving spouse" means a person who was: 

* Legally married to the veteran under 38 C.F.R. § 3.1(j); 
* Was the spouse of the veteran at the time of the Veteran's death; 
* Lived with the Veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and 
* Except as provided in § 3.55, has not remarried or has not since the death of the veteran or, after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 

38 C.F.R. § 3.50 (2013).

As an initial matter, the record clearly indicates that the appellant and the Veteran divorced prior to the time of his death, and the appellant has not argued otherwise.  A valid marriage between the appellant and the Veteran at the time of the Veteran's death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation or DIC benefits.  Here, at the time of the Veteran's death in November 2009, the appellant and the Veteran were not legally married.  

Consideration has been given to the appellant's statement that she and the Veteran were "basically married," although they had been legally divorced.  In this regard, it is possible in some states that a common law marriage may be established and considered a valid marriage for purposes of death pension and DIC benefits, if it is recognized under the law of the State at issue.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  However, the Board does not construe the appellant's statements to indicate her belief that she was in such a marriage.  Moreover, the Veteran's death certificate indicated his marital status as "divorced."  Therefore, the regulations regarding common law marriages are inapplicable in this case.  

The Board acknowledges the appellant's statements regarding the nature of her marriage to the Veteran and of her maintaining a friendly relationship with the Veteran after their divorce.  However, the legal criteria governing the status of a deceased Veteran's widow as a surviving spouse for VA benefit purposes are clear and specific, and the Board is bound by them.  As such, in the current appeal, the appellant cannot be considered the Veteran's surviving spouse.

In sum, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  She is, therefore, not entitled to recognition as a surviving spouse for VA purposes.  The benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Recognition as the Veteran's surviving spouse for purposes of DIC benefits is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


